NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM RATCLIFF,                               No. 18-17099

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00584-LJO-SAB

 v.
                                                MEMORANDUM*
JONATHAN E. AKANNO, Individually
and Official Capacity; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                           Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      California state prisoner William Ratcliff appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2004). We affirm.

      The district court properly granted summary judgment because Ratcliff

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his medical needs. See Toguchi, 391 F.3d at 1057-60

(holding deliberate indifference is a “high legal standard” requiring a defendant be

aware of and disregard an excessive risk to an inmate’s health; medical

malpractice, negligence, or a difference of opinion concerning the course of

treatment does not amount to deliberate indifference); id. at 1058 (explaining “a

prisoner must show that the chosen course of treatment was medically

unacceptable under the circumstances and was chosen in conscious disregard of an

excessive risk to [the prisoner’s] health” (citation and internal quotation marks

omitted)); see also Peralta v. Dillard, 744 F.3d 1076, 1087 (9th Cir. 2014)

(reliance on the decisions of qualified providers does not constitute deliberate

indifference).

      We reject as meritless Ratcliff’s contentions that the district court

improperly disregarded portions of his declaration and the declarations of other

prison inmates, made erroneous factual findings, and improperly viewed the

evidence in granting summary judgment.

      AFFIRMED.




                                          2                                    18-17099